Citation Nr: 0716599	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  98-02 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel
INTRODUCTION

The veteran served on active duty from June 1966 to April 
1969, and from February 1991 to March 1991.  In addition, the 
record reflects the veteran served in the U.S. Army Reserve 
and Army National Guard from April 1978 to February 1991, and 
from March 1991 to June 1993.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in May 1997 and March 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO).

In August 1999, the veteran testified before a Veterans Law 
Judge who has since retired.  In November 2005, he requested 
a hearing before a Veterans Law Judge who would participate 
in the decision on his case.  And, in September 2006 he 
testified before the undersigned Veterans Law Judge.  
Transcripts of both hearings have been associated with the 
claims file.

In November 1998 the Board remanded the claim for service 
connection for PTSD for further development, including 
obtaining the veteran's complete service personnel file, 
especially for his active service from 1966 to 1969, and 
verification of the veteran's stressors.  In addition, the 
Board requested further VA examination, noting as its reasons 
that the stressors claimed by the veteran in his February 
1997 VA examination had not been verified.  The RO requested 
verification of the stressors and accorded the veteran 
further examination, but did not obtain the veteran's 
complete service personnel file.  Most importantly, service 
personnel records from 1966 to 1969 were not obtained.

Subsequently, the case was returned to the Board, and during 
the pendency of the appeal, the veteran perfected an appeal 
as to the issue of entitlement to nonservice connected 
pension, to include extraschedular pension under 38 C.F.R. 
§ 3.321.  The veteran testified before the Board as to his 
military duties and the stressors he experienced while on 
active service in August 1999.  In a December 1999 decision, 
the Board expressly found the February 1997 VA examination 
report to be sufficient to establish that the veteran was 
diagnosed with PTSD based on inservice stressors as reported 
by the veteran, including exposure to sniper fire, ambushes, 
mortar and rocket attacks, and dead people; and the death of 
other service members, including a friend and assistant 
driver.  Moreover, the subsequent VA examination conducted in 
May 1998 was of record at the time of the December 1999 
decision.  That report had been completed with review of the 
veteran's medical records and had confirmed the diagnosis of 
PTSD, although the examiner did not discuss the veteran's 
claimed stressors in his report.  After holding the claim for 
PTSD to be well-grounded, the Board remanded the case for 
further development, directing the RO to obtain the veteran's 
entire service personnel record to include, specifically, 
those records from 1966 to 1969, and to again request 
verification of the veteran's stressors.

In June 2000, the RO received a response from the Director, 
Center for Unit Records Research (now the U.S. Army and Joint 
Services Record Research Center (JSRRC).  The response 
included morning reports from August to December 1968 for HHC 
23rd Infantry Division  and a report of unit history for 23rd 
Quartermaster Company (redesignated Headquarters Company, 
23rd Supply and Transport Battalion, subsequently reformed as 
the 23rd Supply and Transport Battalion).  These documents 
reflect that the veteran was mustered with the 23rd Supply 
and Transport Battalion, and that the unit's mission, in 
essence, was to provide direct support to the 23rd Infantry 
Division.  

In September 2000, the veteran underwent VA examination, at 
which time he was diagnosed with PTSD.  However, the examiner 
neither stated nor demonstrated that he had reviewed the 
veteran's file.  The examiner additionally diagnosed a 
cognitive disorder and opined the veteran would need 
assistance with any awarded funds.

In November 2000, the RO requested the veteran's service 
personnel records but again received only those records 
documenting assignments and locations during active and 
inactive service subsequent to 1969.  No further action was 
requested of the National Personnel Records Center (NPRC) or 
the service department.

In June 2001 and November 2003, the veteran underwent further 
VA examination by the same physician.  In June 2001, the 
examiner noted a history of four strokes since 1999, and of 
cerebellar degeneration.  He diagnosed dementia and found the 
veteran to be incompetent 

In March 2000 and March 2004 rating decisions, the claims for 
nonservice connected pension and special monthly pension 
based on the need for aid and attendance and on being 
housebound were granted.  It is noted that the original grant 
of nonservice connected pension was made, in part, on medical 
findings of PTSD, disabling to a degree of 50 percent.  
Neither the veteran or his guardian, nor the veteran's 
representative have appealed the effective date of these 
grants.  As the benefit sought on appeal, entitlement to 
nonservice connected pension and special monthly pension, has 
been fully resolved in the veteran's favor, there is no 
longer a question or controversy remaining with respect to 
that claim.

In March 2006, the case again came before the Board.  During 
the pendency of the appeal, the veteran had appealed the 
denial of service connection for a seizure disorder.  The 
case was remanded to afford the veteran an opportunity to 
again testify before the Board, in accordance with his 
request to do so.  In September 2006, he testified before the 
undersigned Veterans Law Judge.

The issue of entitlement to service connection for a seizure 
disorder is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The diagnosis of PTSD is linked to in-service stressors that 
occurred during the veteran's active service in a combat 
service support unit in Vietnam with credible supporting 
evidence that the claimed in-service stressors occurred. 



CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran. 

Although the record reflects that the RO has not provided 
notice with respect to the initial disability rating and 
effective-date elements of the PTSD claim, See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), those 
matters are not currently before the Board and the RO will 
have the opportunity to provide the required notice before 
deciding those matters.  

Service Connection for PTSD

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires the following: 1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed in-service stressor; 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The veteran argues that he suffers from PTSD which is the 
result of stressors he experienced while performing his 
duties as a driver and mechanic assigned to the Headquarters 
and Headquarters Company (HHC) of the 23rd Supply and 
Transport Battalion in Vietnam, which was assigned to the 
23rd Infantry (Americal) Division.  \
The veteran underwent VA examination in February 1997, at 
which time the examiner diagnosed PTSD in AXIS I and 
commented that the veteran continued to experience sleeping 
problems such that at times he didn't sleep at all, severe 
nightmares, flashbacks and bad dreams, nightsweats and 
fighting in his sleep.  All of these symptoms had been 
discussed in the examination report associated with stressful 
events the veteran experienced during his active service as a 
truck driver and mechanic in Vietnam, including sniper 
attacks, ambushes, mortar and rocket attacks, seeing dead 
people, and having friends who died.  However, the examiner 
did not explicitly state he reviewed the veteran's claims 
file in conjunction with the examination.  The examination is 
followed by a VA examination conducted in May 1998, in which 
the examiner specifically noted he had reviewed the veteran's 
medical records.  The examiner confirmed the diagnosis of 
PTSD, but this examiner did not explicitly discuss the 
veteran's claimed stressors.

The Board issued a December 1999 decision in which it found 
the February 1997 VA examination report to provide an 
adequate basis for a diagnosis of PTSD.  

The examiner who conducted the February 1997 VA examination 
referenced both the military and medical histories in the 
report, thus demonstrating he had reviewed the records.  The 
diagnosis was based on the stressors reported by the veteran.  
In diagnosing PTSD as etiologically related to stressful 
experiences the veteran reported from Vietnam, the examiner 
found that the stressors were sufficient to have caused the 
veteran's PTSD.  See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997) (citing West(Carleton) v. Brown, 7 Vet. App. 70, 79 
(1994).

The veteran testified in December 1997 that he had been seen 
for admission to a VA PTSD program in November 1997 and was 
due to report for further treatment the following month.  VA 
hospital records corroborate this, showing he was diagnosed 
with, but not yet treated for, PTSD in November 1997.  Thus, 
the veteran was known to and treated by the VA for PTSD at 
the time of the May 1998 VA examination.  Moreover, the 
veteran discussed his stressors in detail with the examiner 
conducting the February 1997 examination and, again, in the 
December 1997 hearing.  

The Board, essentially, finds the subsequent June 2001 and 
November 2003 VA examinations which did not diagnose PTSD to 
be of little or no probative value.  This is because both 
examinations were conducted subsequent to the veteran's 
strokes and the onset of cognitive impairment so severe as to 
render the veteran incompetent.  The reports also failed to 
document consideration of the more detailed assertions and 
facts compiled concerning the veteran's averred stressors 
that were already of record at the time.  The same examiner 
conducted both examinations and, in November 2003, expressly 
stated he had reviewed the claims file.  He reported that the 
veteran identified his stressors as serving as a truck driver 
and in maintenance during his active service in Vietnam, and 
being hit by shrapnel and seeing hand to hand combat.  He 
also reported that a friend died, but he was told of it later 
and did not see him die.  The examiner observed that review 
of the claims file showed that the friend died by nonhostile 
means, which was not very convincing.  The examiner opined 
that the veteran's claimed stressors were not typical, and 
that the diagnosis of PTSD was not warranted.  However, in 
his review of the record, the examiner did not refer to the 
previous, February 1997 and May 1998 VA examinations, to the 
veteran's stressors as then reported or as reported in his 
December 1997 and August 1999 testimony, or to the 
documentation provided by JSRRC.  Rather, the examiner 
appeared to place more emphasis on the stressors and 
description of duties the veteran reported during 
examination, which was conducted after his ability to recall 
the events with any specificity had been severely eroded by 
his cognitive impairment.  Accordingly, these examinations 
cannot be considered adequate in the present case and, as 
such, they carry no probative weight.  See Elkins, et al., 
supra.  

As the June 2001 and November 2003 VA examinations have been 
found to have no probative weight, that leaves the February 
1997 and May 1998 VA examinations.  Both examinations reflect 
diagnoses of PTSD, and the February 1997 report establishes 
that such diagnosis is the etiological result o stressors 
experienced during active service in Vietnam.

The record presents no other probative medical evidence 
establishing either that a diagnosis of PTSD is not supported 
by the medical evidence, or that the veteran's identified 
stressors are insufficient to have caused PTSD.  Therefore, 
the Board finds that the medical evidence supports a 
diagnosis of PTSD that is the etiological result of stressors 
experienced during active service in Vietnam. 

The Board now turns to the question of credible supporting 
evidence of the in-service stressors.

In statements and testimony provided in hearings before a 
local hearing officer sitting at the RO in December 1997 and 
September 2004, and before the Board in August 1999 and 
September 2006, the veteran testified that his duties 
essentially exposed him to combat conditions.  In aggregate, 
he testified his military occupation (MOS) was as a truck 
driver and mechanic.  As part of his duties, he drove 
truckloads of supplies in convoy to other bases or remote 
locations, including air strips.  The convoys were subjected 
to enemy sniper, mortar, and rocket attacks, and to enemy 
ambushes.  Air strips were under frequent attack.  In Chu 
Lai, the unit was stationed next to the air strip, and it 
drew enemy fire, including sniper fire.  He further testified 
that he stood guard duty, and that the bases on which he was 
stationed were frequently under rocket and mortar attack.  He 
also testified he was exposed to the bodies of the dead.

In December 1997 he testified that his assistant driver was 
killed during one trip.  In response to questioning from the 
hearing officer, he stated that the person was sitting right 
next to him.  He was asked give a name and location.  The 
veteran guessed a common name, but was not certain, and 
stated it happened in Chu Lai.  He further testified that he 
had friends in the 11th Brigade and 196th and 198th, who were 
on a hill that the enemy overran, and so he was never certain 
if he would see them again.

In August 1999, he testified that during one convoy run, the 
convoy was hit and he and his assistant driver exited the 
vehicle in opposite directions.  He did not see his assistant 
driver again.

Service personnel records are incomplete and do not provide 
units of assignment or MOSs for the period of the veteran's 
active duty from 1966 to 1969.  They do show that the veteran 
was in Vietnam from September 1967 to March 1969, that he 
lost 21 days time in December 1967 and November and December 
1968, and that he was awarded a Vietnam campaign medal.  
Service medical records reflect that the veteran was in 
Vietnam and was treated at the 188th General Dispensary, the 
Aid Station for the 82nd Engineering Battalion the 731st 
General Dispensary, the Americal Dispensary, the 2nd Surgical 
Hospital, the 95th Evac Hospital, the 332nd Medical 
Dispensary, and the 230th Medical Battalion from 1967 through 
1969.  His report of discharge shows his last unit of 
assignment as the HHC, 23rd Supply and Transport Battalion, 
and that his MOS was as 64A10, Light Vehicle Driver.  Thus, 
it would appear that the records, such as have been obtained, 
corroborate the veteran's assertions in terms of his MOS, 
unit assignment, and mobility.

In June 2000, the RO received a response from the JSRRC, 
including morning reports for the 23rd Infantry Division and 
a unit history for the 23rd Supply and Transport Battalion.

Morning reports show, in pertinent part, that the veteran was 
mustered with HHC, 23rd Supply and Transport Battalion, 
including evacuation for medical treatment and periods of 
being absent without leave (AWOL) in November and December 
1968.  These records also show that a person with the last 
name provided by the veteran in December 1997 died, but that 
his death was attributed to non-hostile action.  

The unit report shows that the Battalion supported as many as 
five brigades from December 1967 through September 1969 in 
Southern I Corps Tactical Zone.  In addition, the unit 
supported the continual area support mission for all U.S. 
troops in the Chu Lai area.  The report indicates that the 
Battalion consequently performed many missions never 
envisioned as a requirement for a divisional support unit, 
operating eight helicopter refueling points in support of 
combat missions and establishing forward supply elements to 
provide continuous combat service support to tactical units 
in the Americal Division Operating Zone.  The Battalion ran 
major convoys of supplies and troops as far south as Qui Nhon 
and as far north as Phu Bai, with large convoys running the 
main supply route daily.  The Battalion also shipped supplies 
by air, and supplied combat operations, such as the 1st 
Brigade, 101st Airborne Division at Tam Ky.  The Battalion 
provided graves registration services to Duc Pho, Hill 63, 
Tam Ky, and Chu Lai.  The report closed by enumerating the 20 
operations in which it provided these services to the 23rd 
Infantry  Division and its attached non-divisional units.

Thus, it would appear that these records, also, corroborate 
the veteran's assertions in terms of his averred unit duties 
and potential for exposure to combat events.

As to corroboration of the veteran's specific stressors, 
internet research shows that the 23rd Infantry  Division 
participated in over 28 combat operations from September 1967 
to February 1969.  The veteran was in Vietnam from September 
1967 to March 1969 and, as noted by the Battalion's unit 
report, it provided combat service support for at least 20 of 
these operations.  The Army defines "combat service 
support" as assistance to operating forces including supply, 
maintenance, and graves registration.  "Operating forces" 
are defined as "forces whose primary missions are to 
participate in combat and the integral supporting elements 
thereof."  See Dictionary of U.S. Army Terms (AD) (June 
1972) pp. 366, 125.  

The evidence establishes that the 23rd Infantry Division 
served in combat against the enemy.  As a primary combat 
service support unit to the 23rd Infantry  Division-and 
especially in consideration of the number of operations the 
unit supported and the area in which the unit operated-the 
evidence clearly supports a finding that the 23rd Supply and 
Transport Battalion was exposed to combat conditions.  At 
some point, common sense must be applied to the available 
facts.  For as long as the veteran was in Viet Nam; for as 
many combat operations as were supported by his unit; and 
given his assigned duties, the Board finds that the veteran 
participated in a combat environment and at least some of his 
claimed stressors on which the diagnoses of PTSD are based, 
actually occurred.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002).

The Board is mindful of discrepancies surrounding the 
identity of the friend and assistant driver the veteran 
stated died.  However, review of the statements and 
testimony, leads the Board to the conclusion that, to the 
extent the stressor is inconsistently reported, it is not 
relevant.  It was not a stressor reported with specificity to 
the examiner making the initial diagnosis of PTSD in February 
1997, and was not relied upon by that examiner in arriving at 
a determination of the sufficiency of the claimed stressors.  

Other evidence lends to the credibility of the veteran's 
overall character.  Online research shows that the veteran's 
unit was awarded a Meritorious Unit Commendation Medal for 
exceptionally meritorious achievement in the performance of 
outstanding service during the time period from January 1, 
1968 through August 31, 1969.  This covers a portion of the 
veteran's service with the Battalion.  In addition, the 
veteran continued to serve in the Army Reserve and National 
Guard, from 1978 through 1993, earning two Army Achievement 
Medals for his service.  Finally, the Board notes that the 
veteran's description of his duties, service, and the 
conditions of his service are consistent throughout the 
pendency of his appeal.  This is true even in his later 
testimony, when he could not remember specific dates or place 
names.  His general descriptions of the events he considers 
his stressors remained consistent.

The Board notes that reference to online sources and the AD 
do not constitute a violation of the holding in Thurber v. 
Brown, 5 Vet. App. 119 (1993), as the Board is ultimately 
granting the veteran's claim.  See Bernard, supra.  

The Board finds the veteran's averred exposure to enemy 
sniper fire, rocket and mortar attacks, and enemy ambushes 
while on convoy duty and guard duty at the various bases to 
be consistent with the circumstances of combat.  As such, and 
in resolution of all reasonable doubt in the veteran's favor, 
the Board finds that the veteran was exposed to combat; 
verification of his individual stressors is not necessary; 
and service connection for PTSD is warranted.  See 38 
U.S.C.A. § 1154(b) (West 2002 & West 2005); 38 C.F.R. § 3.102 
(2006); see also Pentecost, supra.


ORDER

Service connection for PTSD is granted.



REMAND

The veteran also claims service connection for a seizure 
disorder.  Unfortunately, in this case, the Board is unable 
to overcome deficiencies in the record and, regrettably, must 
again remand the case for further development.  

As noted above, the veteran served in the Army Reserves and 
National Guard from 1978 to 1993.  Service medical records 
document several instances in which treatment was required 
for seizures.  In addition, VA treatment records document a 
diagnosis of epilepsy. 

The veteran stated he was treated for seizures immediately 
following his discharge from active service in 1969, at a 
hospital in Illinois.  The RO attempted to obtain these 
records, but received no answer from the hospital.  The RO 
did not follow-up with the hospital to confirm negative 
response.  In addition, the record shows the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA) based, at least in part, on his seizure 
disorder.  The law provides a presumption for epilepsy and 
for other conditions of the nervous system where they are 
manifested to a compensable degree within one year following 
discharge from active service.  The record presents the 
possibility of onset within the year following discharge in 
the present case.  Therefore, these records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with all 
appropriate notice required by VCAA.

2.  Obtain additional service medical 
records.  In particular, make all 
efforts to obtain the report referenced 
in the veteran's report of medical 
examination, dated in January 1969.  If 
necessary, request the service 
department's assistance to find the 
hospital at which the veteran was 
treated, and request records from the 
NPRC for that hospital.

Conduct any and all follow-up 
indicated.  Document negative results.

3.  Obtain any and all additional 
records of treatment accorded the 
veteran for his seizure disorder, to 
include all clinical findings.  Obtain 
the names and addresses of the health 
care providers, and release forms 
required to obtain relevant private 
medical records.

In particular, ensure that the records 
from North Weston Hospital in Chicago, 
IL during the 1970s, and any and all 
outpatient and hospital records from VA 
Medical Centers (VAMCs) in Tuskegee, 
Montgomery, and Birmingham, Alabama.

Conduct any and all follow-up 
indicated.  Document negative results.

4.  Following completion of items # 1-
3, above, schedule a VA examination to 
determine the nature, extent, and 
etiology of the seizure disorder.  All 
indicated tests and studies should be 
performed.  The claims folder and a 
copy of this remand must be sent to the 
examiner for review.  The examiner 
should summarize the medical history, 
including the onset and course of the 
seizure disorder; describe any current 
symptoms and manifestations attributed 
to the seizure disorder; and provide 
diagnoses for any and all neurological 
pathology.

The examiner is asked to offer the 
following opinions:

Is it as likely as not that the veteran's 
manifested seizure disorder had its onset 
during active service or within the one-
year presumptive period following his 
discharge in 1969?

Is it as likely as not that the veteran's 
manifested seizure disorder is the result 
of active service, or any incident 
thereof?

All opinions expressed must be supported 
by complete rationale.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for a seizure disorder, with application 
of all appropriate laws and regulations, 
and consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him with an SSOC 
and afford a reasonable period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for VA 
examination, if scheduled, without good cause could result in 
the denial of his claims.  38 C.F.R. § 3.655 (2006).  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


